NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
NO. 30l85

IN THE INTERMEDIATE COURT OF APPEALS

   

0F THE sTATE oF HAwArI' §

3

3

331

wAHI HormmLU L1MITED PARTNERsHIP, jf

a HawaiE.limited partnership, Plaintiff-Appelle§ ¢¢
` *o

v. §§

RosEMARIE L.K. YEE, Defendant-Appe1lant, § §§

and

HEIRS OR ASSIGNS OF KEKINO(w), et al., Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CIVIL NO. 06-1-Ol40)

ORDER OF CORRECTION
(By: Nakamura, C.J., Foley and Reifurth, JJ.)

The Order Dismissing Appeal, filed by this court on

April 15, 20l0, is hereby amended as follows:
On page 2, in the fourth line, the word “not” should be

inserted between the words “did” and “file” so that as amended,

the text reads: "However, Appellant Yee did not file her

November l8, 2009
The Clerk of the Court is directed to incorporate the

2010 Order Dismissing

ll

foregoing change in the original April l5,
Appeal and take all necessary steps to notify the publishing

agencies of this change.
DATED= Hono1u1u, HawaiHq MaY 31 2010-

@@¢/%z,,,,¢a_.  

Chief Judge

V~V:

Associate Judge

\`IDOM.N/r\u 

Associate Judge

GB'T!,£